DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida (Journal of Crystal Growth 310 (2008) pp757-765 and further in view of Nakabayashi et al US 2016/0215414.

Pertaining to claim 1, Tsuchida teaches a silicon carbide epitaxial wafer, comprising: 
a single crystal silicon carbide substrate of 4H polytype having a major surface thereof inclined at an angle 0 to a {0001} plane toward a <11-20> direction, 
a silicon carbide epitaxial layer of a thickness t formed on the major surface, 
See Abstract, Figures 4-7 and sections 2, 3.2 and 3.3

Tsuchida is silent regarding:
wherein the angle 0 exceeds 0, and is less than or equal to 6, and wherein a diameter of the single crystal silicon carbide substrate is greater than or equal to 150mm;
wherein one or more pairs of a screw dislocation pit and an oblique line defect situated at a distance of t/tanO from the pit are present in a surface of the silicon carbide epitaxial layer, and wherein a density of the pairs of a pit and an oblique line defect is less than or equal to 2/cm2

With regards to wherein the angle 0 exceeds 0, and is less than or equal to 6, and wherein a diameter of the single crystal silicon carbide substrate is greater than or equal to 150mm, Nakabayashi teaches these features See Example 5 paragraphs [0082]-[0086]. It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Tsuchida and Nakabayashi to enable the wafer selection step of Tsuchida to be performed according to the teachings of Nakabayashi because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed wafer selection step of Tsuchida and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

With regards to wherein one or more pairs of a screw dislocation pit and an oblique line defect situated at a distance of t/tanO from the pit are present in a surface of the silicon carbide epitaxial layer, and wherein a density of the pairs of a pit and an oblique line defect is less than or equal to 2/cm2, Tsuchida teaches similar epitaxial growth conditions to that which is taught in paragraph [0054] of the present application, which in turn, when applied to the wafer taught by Nakabayashi, would produce a similar outcome (similar conditions with a  similar material produces similar outcomes).  Therefore, the screw dislocation pit and oblique line defect parameters would end up being similar or the same to that which is claimed even if not specifically mentioned.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the screw dislocation pit and an oblique line defect through routine experimentation and optimization to obtain optimal or desired device performance because the screw dislocation pit and an oblique line defect is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Pertaining to claims 2-9, the same reasoning applied to the rejection of claim 1 above applies to the limitations found in claims 2-9. The explanation regarding the epitaxial growth process being similar between Tsuchida and the present Application, translates to similar densities of screw dislocations and density of pars of pit and oblique line defects.  It would have been obvious that a similar process applied to a same material will produce similar results.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the screw dislocation pit and an oblique line defect through routine experimentation and optimization to obtain optimal or desired device performance because the screw dislocation pit and an oblique line defect is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        4/27/22